Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 8, the prior art of record does not disclose a system and method for treating a patient including at least one retention element disposed within a catheter having unexpanded and expanded configurations, an embolic material slidable through a lumen of the catheter, the at least one retention element connected to an elongate body having a detachable link, in combination with the other claimed elements.
The following is an examiner’s statement of reasons for allowance: Regarding claims 9 and 16, the prior art of record does not disclose a system and method for treating a patient including first and second retention elements disposed proximally and distally about an embolic material, a detachable link disposed on an end of the pushrod connected to the first retention element, the second retention element having unexpanded and expanded configurations, in combination with the other claimed elements.
The following is an examiner’s statement of reasons for allowance: Regarding claim 17, the prior art of record does not disclose a method of treating a patient including forming an occlusive structure in a body lumen, the occlusive structure including a polymer plug contacting an expandable implant, an elongate body including a detachable link is connected to the expandable implant, the expandable implant is configured to retain the polymer plug substantially proximal to a distalmost end of the expandable implant, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771